        Case 1:21-cv-01389-HBK Document 3 Filed 09/21/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ISRAEL MALDONADO RAMIREZ,                           Case No. 1:21-cv-1389-HBK (PC)
12                          Plaintiff,                    ORDER TO SUBMIT APPLICATION TO
                                                          PROCEED IN FORMA PAUPERIS OR PAY
13             v.                                         FILING FEE WITHIN 30 DAYS
14    GAVIN NEWSOME, et al.,
15                          Defendants.
16

17            Plaintiff initiated this action by filing a pro se civil rights complaint under 42 U.S.C. §

18   1983 on September 16, 2021. (Doc. No. 1). Plaintiff did not accompany his complaint with the

19   $402.00 filing fee or an application to proceed in forma pauperis under 28 U.S.C. § 1915.

20            Accordingly, it is ORDERED:

21            Within thirty (30) days of receipt of this order, Plaintiff shall either: (1) complete the

22   attached application to proceed in forma pauperis; or (2) pay the $402.00 filing fee. If Plaintiff

23   fails to timely comply with this order, the undersigned will recommend the Court dismiss this

24   case for Plaintiff’s failure to comply with a court order and/or prosecute this action.

25
     Dated:         September 20, 2021
26                                                        HELENA M. BARCH-KUCHTA
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
